      Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

Jennilyn Salinas, et al.,                        §
                                                 §
                   Plaintiffs,                   §
                                                 §
vs.                                              §       NO. 6:21-CV-162
                                                 §
Nancy Pelosi, et al.,                            §
                                                 §
                   Defendants.                   §


         DSCC AND DCCC’S MOTION TO DISMISS AND BRIEF IN SUPPORT

       For the following reasons, Defendants DSCC and DCCC (the “Committees”) hereby move

to dismiss Plaintiffs’ Amended Complaint (ECF No. 24), with prejudice, pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6).1

                                      INTRODUCTION

       Plaintiffs base this lawsuit on a host of thoroughly discredited conspiracy theories, which

have fueled the dangerous lie that the 2020 presidential election was corrupted or stolen. These

theories are false; the American people chose their President, and none of the over sixty cases

brought in the wake of the election by plaintiffs peddling the same or similar theories have

succeeded in presenting any credible evidence to find otherwise. This case, too, should proceed no

further, for several reasons.


1
  Plaintiffs filed their Amended Complaint on March 24, 2021. ECF No. 24. On the evening of
June 10, Plaintiffs filed a Second Amended Complaint. ECF No. 145. Because Plaintiffs had
already filed an amended complaint, ECF No. 24, they were required to seek opposing parties’
consent or leave of court before filing a second amended complaint. Fed. R. Civ. P. 15(a)(2).
Plaintiffs appear to have done neither. Therefore, the Court should strike the Second Amended
Complaint. U.S. ex rel. Mathews v. HealthSouth Corp., 332 F.3d 293, 296 (5th Cir. 2003) (holding
that “failing to request leave from the court when leave is required makes a pleading more than
technically deficient. The failure to obtain leave results in an amended complaint having no legal
effect.”).
     Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 2 of 11




       First, the Court lacks jurisdiction because Plaintiffs lack standing. The purported injuries

they claim to have suffered, even if true, would be shared, quite literally, with all Americans and

are therefore too general to satisfy Article III’s injury-in-fact requirement, which demands that

injuries be concrete and individualized. Even if Plaintiffs could overcome this hurdle, they have

not alleged any connection between those injuries and the Committees’ conduct. The Committees

work to elect Democrats to the House and Senate, but they play no role in the administering or

certifying of elections. Plaintiffs fail to make any allegations that would plausibly connect the

Committees to the harm that Plaintiffs claim to have suffered. This means that, for these

Defendants, Plaintiffs also fail to satisfy Article III’s traceability requirement. Finally, Plaintiffs

fall short of satisfying Article III’s third requirement, redressability, as well. The Court cannot

grant Plaintiffs the relief they seek, i.e., the complete undoing of the 2020 general election months

after it was certified, their extraordinary request that none of the Defendants take part in political

activity (other than voting) again, or unspecified general and punitive damages against the

Defendants based on Plaintiffs’ claims (which by Plaintiffs’ own implicit admission, would not

redress the injuries they claim to have suffered).

       Beyond Plaintiffs’ failure to meet the minimum Article III case-or-controversy

requirement, their lawsuit must be dismissed because their claims are moot, they are barred by the

doctrine of laches, and they fail to state a claim against the Committees. Of the six causes of action

Plaintiffs assert in their Amended Complaint, four require the defendant to be a state or federal

government actor; but the Committees do not fit this bill. Plaintiffs’ remaining claims, arising

under 42 U.S.C. §§ 1985 and 1986 must be dismissed because Plaintiffs failed to establish each

element of those claims. Plaintiffs cannot maintain this lawsuit generally, but certainly cannot




                                                 -2-
     Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 3 of 11




pursue these claims against the Committees. For each of these reasons, the Committees

respectfully move the Court to dismiss the Amended Complaint with prejudice.

                                         BACKGROUND

       More than three months after 155 million Americans voted in what has been described as

the most secure and accurate election in U.S. history, Plaintiffs filed a lawsuit asking this Court to

undo the results of that election. ECF No. 1 (Complaint filed on Feb. 22, 2021). Plaintiffs are eight

individuals who reside in Texas, Washington, and New York. ECF No. 24 (Am. Compl.) at ¶¶ 47-

54. They seek to certify a class of “quite simply, all American citizens.” ECF No. 24 at ¶ 168.

       Plaintiffs’ lawsuit is premised on the reporting in a February 4, 2021 TIME Magazine

article, The Secret History of the Shadow Campaign That Saved the 2020 Election, written by

Molly Ball. ECF No. 24 at p.16 (“Secret History essentially states Plaintiffs’ causes of action for

them.”). Based on their reading of the article, Plaintiffs claim that Defendants—which include all

members of Congress, dozens of state officials, private individuals, the Committees, and the

Republican National Committee—altered the rules and procedures of the election and therefore

“violated election integrity safeguards enacted by Congress in the Help America Vote Act of 2002”

(“HAVA”) and the Civil Rights Act. ECF No. 24 at ¶ 28. Notably, the TIME Magazine article

never once mentions the Committees themselves. ECF No. 24-1. The Amended Complaint largely

avoids any mention of the Committees, too. C.f. ECF No. 24 at ¶¶ 67, 68, 94 (highlighting the only

paragraphs in the Amended Complaint that reference the Committees). These spare references

cannot sustain Plaintiffs’ claims against the Committees, for the reasons discussed further below.

       It is also notable that, although Plaintiffs repeatedly allege Defendants violated the

safeguards of HAVA and the Civil Rights Act, these statutes are not the basis of the Amended

Complaint’s causes of action. Instead, Plaintiffs assert six causes of action based on 42 U.S.C.

§§ 1983, 1985, 1986 and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,



                                                 -3-
      Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 4 of 11




403 U.S. 388 (1971). ECF No. 24 at ¶¶ 121-165. None of these claims are directed to conduct

undertaken by the Committees.

                                   STANDARDS OF REVIEW

I.     Motion to Dismiss Under Rule 12(b)(1).

       On a motion to dismiss for lack of subject matter jurisdiction, Plaintiffs carry the burden

to prove that jurisdiction exists. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). The

Court may consider “(1) the complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420,

424 (5th Cir. 2001). The Court should first consider a Rule 12(b)(1) motion before considering

other motions brought under Rule 12. Ramming, 281 F.3d at 161.

       As to standing, Plaintiffs must meet three “irreducible constitutional minimum”

requirements. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102 (1998) (citing Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992)). Plaintiffs must prove: (1) there is an injury in fact

that is concrete, actual, or imminent and not conjectural or hypothetical; (2) the injury is fairly

traceable to the complained-of conduct of the Committees; and (3) “a likelihood that the requested

relief will redress the alleged injury.” Id. at 103. Plaintiffs bear the burden to prove they have

standing to bring this lawsuit. Id. at 103-4.

II.    Motion to Dismiss Under Rule 12(b)(6).

       A court considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6) must determine

whether Plaintiffs have alleged facts that are more than just conclusory allegations or legal

conclusions “masquerading as factual conclusions.” Taylor v. Brooks A. Million, Inc., 296 F.3d

376, 378 (5th Cir. 2002); Bell Atlantic Corp v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v.

Iqbal, 56 U.S. 652, 678 (2009). That is, Plaintiffs’ allegations must be plausible on their face and



                                                -4-
     Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 5 of 11




raise a right to relief above the speculative level. Twombly, 550 U.S. at 555, 570. Here, Plaintiffs

can only survive a motion to dismiss under Rule 12(b)(6) if the Court determines, based on the

Amended Complaint, that the Committees are liable for the alleged misconduct based on more

than just naked assertions. Iqbal, 556 U.S. at 678.

                                             DISCUSSION

I.        Plaintiffs do not have standing to pursue this litigation.

          Plaintiffs have not established that they have standing to pursue their claims. To establish

Article III standing, a plaintiff must show (1) an “injury in fact” that is concrete, particularized,

and actual or imminent; (2) that the injury is “fairly traceable” to the challenged conduct of the

defendant; and (3) that it is likely that the injury can be redressed by a favorable decision. Lujan,

504 U.S. at 560-61; Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180-81

(2000).

          None of the eight named Plaintiffs are alleged to have suffered individualized or

particularized injuries beyond their mere status as residents of the United States. In fact, Plaintiffs

admit that their injuries are the same as 328 million other Americans. ECF No. 24 at ¶ 2 (Am.

Compl.). Such generalized grievances are not the type of concrete or particularized injury needed

to establish standing to sue. See, e.g., Hollingsworth v. Perry, 570 U.S. 693, 706 (2013) (“We have

repeatedly held that such a ‘generalized grievance,’ no matter how sincere, is insufficient to confer

standing.”); Lance v. Coffman, 549 U.S. 437, 442 (2007) (holding “undifferentiated, generalized

grievance about the conduct of government” is not sufficient to establish standing).

          Further proving the general nature of Plaintiffs’ allegations, this lawsuit largely arises from

a TIME Magazine article and other “public sources, including media and official records.” ECF

No. 24 at ¶ 34. Plaintiffs aver they could “state their entire claims upon which relief could be

granted by merely cutting and pasting only the [TIME article] in its entirety into the factual



                                                    -5-
     Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 6 of 11




allegations sections and omitting the ‘whitewashing’ statements about ‘protecting democracy.’”

ECF No. 24 at ¶ 16. But neither the TIME article nor any of the public resources referred to in the

Amended Complaint describe injuries specific to Plaintiffs.

       Even if Plaintiffs suffered an injury sufficient to satisfy Article III, they have not alleged

that the Committees caused such an injury, as is necessary to satisfy the redressability requirement.

The Committees appear in only three paragraphs of the Amended Complaint: two summarily

describing them as defendants, ECF No. 24 at ¶¶ 67, 68, and one alleging that the Committees

filed documents that Plaintiffs claim falsely stated that they run day-to-day operations for the

Democratic Party “so that individual Defendants named herein could [commit] their overt acts in

furtherance of the conspiracy through these corporate entities,” id. at ¶ 94. The Amended

Complaint, in other words, fails to attribute any of Plaintiffs’ purported injuries to the Committees

or even allege that the Committees took any actions that caused Plaintiffs any cognizable harm.

       This Court cannot grant Plaintiffs the relief they seek—voiding the November 2020

presidential election and instituting a new “federal election for Congress, President, and Vice

President,” enjoining the Committees from participating in any future campaigns, or awarding

general and punitive damages based on the spare allegations against the Committees in the

Amended Complaint. ECF No. 24 at p. 61 (Am. Compl., Prayer for Relief). The Court may

adjudicate matters arising from the Constitution or statutes, Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994), but the Court’s jurisdiction does not extend to political questions

that lack “judicially discoverable and manageable standards for resolving [them],” Rucho v.

Common Cause, 139 S. Ct. 2484, 2494 (2019) (quoting Baker v. Carr, 369 U.S. 186, 217 (1962)).

Such cases are unquestionably rare, but this presents one of those rare cases.




                                                 -6-
       Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 7 of 11




II.     Plaintiffs’ claims are moot, and the lawsuit is barred by the doctrine of laches.

        Plaintiffs cannot now challenge the results of the November 2020 election. Plaintiffs filed

this lawsuit on February 22, 2021, more than three months after the election and well after the

results were certified by the states and Congress. Several other litigants attempted to do what

Plaintiffs seek—overturn the results—soon after the election, and courts struck down those

lawsuits as moot even then. See, e.g., Wood v. Raffensperger, 981 F.3d 1307, 1317 (11th Cir. 2020)

(“‘We cannot turn back the clock and create a world in which’ the 2020 election results are not

certified.” (citing Fleming v. Gutierrez, 785 F.3d 442, 445 (10th Cir. 2015)). Plaintiffs’ claims

have not become more timely with delay.

        Plaintiffs are also barred from pursuing this lawsuit by the doctrine of laches. Laches is an

equitable doctrine that prevents parties from bringing stale claims, the litigating of which causes

undue prejudice. Env’t Def. Fund, Inc. v. Alexander, 614 F.2d 474, 478 (5th Cir. 1980). The

doctrine applies here, with force, because Plaintiffs inexcusably delayed in bringing this lawsuit

more than three months after the election and allowing them to proceed would cause the

Committees (as well as the other Defendants and the general public) substantial prejudice.

III.    Plaintiffs fail to state a claim upon which relief may be granted.

        None of Plaintiffs’ six claims are viable as alleged against the Committees. Four arise under

either 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics (“Bivens”), 403 U.S. 388, 397 (1971). ECF No. 24 at ¶¶ 121-137, 148-165. To allege a

claim under § 1983, Plaintiffs must show the Committees were acting “under color of state law,”

Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013), and to allege a claim under Bivens, Plaintiffs

must show the Committees were acting “under color of federal law,” Capri v. Williams, No. 4:12-

CV-930-Y, 2013 WL 1655987, at *1 (N.D. Tex. Apr. 17, 2013); c.f. Corr. Servs. Corp. v. Malesko,

534 U.S. 61, 66 (2001) (refusing to extend Bivens to include private entities acting under color of



                                                 -7-
     Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 8 of 11




federal law). The Committees are not state or federal actors, and Plaintiffs’ Amended Complaint

fails to allege that the Committees took any actions that could be construed as reaching the level

of government action. Thus, Plaintiffs’ claims arising under § 1983 and Bivens must be dismissed

as to the Committees.

        Plaintiffs also fail to state claims against the Committees in their two remaining claims,

which arise under 42 U.S.C. § 1985(3) and § 1986. ECF No. 24 at ¶¶ 138-147. Section 1985(3)

prohibits conspiracies that: (1) deprive people of their equal protection guarantees; (2) prevent or

hinder state authorities from “giving or securing to all persons within” the State their right to equal

protection; (3) prevent “by force, intimidation, or threat” legal voters from voting or attempting to

vote for President, Vice President, or Congress; or (4) injure legal voters or their property when

voting or attempting to vote. 42 U.S.C. § 1985(3). To succeed on a § 1985(3) claim in the Fifth

Circuit, Plaintiffs must allege a race or class-based conspiracy. Horaist v. Doctor's Hosp. of

Opelousas, 255 F.3d 261, 271 (5th Cir. 2001) (“‘In this circuit, we require an allegation of a race-

based conspiracy’ to present a claim under § 1985(3).”); Kimble v. D. J. McDuffy, Inc., 648 F.2d

340, 345 (5th Cir. 1981) (“In accordance with Griffin, this court has limited cases brought under

Section 1985(3) to those alleging racial or class-based animus.”).

        Aside from a conclusory sentence, ECF No. 24 at ¶ 142, Plaintiffs failed to plead with any

specificity that the Committees conspired to deprive Plaintiffs of their rights based on class-based

or racial animus. In fact, Plaintiffs disclaim that they are suing as part of a protected class but rather

represent “all Americans” seeking to “win back their constitutional rights to a representative form

of government.” ECF No. 24 at ¶ 5. Plaintiffs’ failure to allege a class or race-based conspiracy is

enough to doom Plaintiffs’ § 1985(3) claim in this Court. Broyles v. Texas, 618 F. Supp. 2d 661,

698 (S.D. Tex. 2009), aff'd, 381 F. App'x 370 (5th Cir. 2010) (“If the necessary element of race-




                                                   -8-
     Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 9 of 11




based invidious discrimination is not present, the § 1985(3) claim fails and the court need not reach

the other elements.”).

       In addition, the Amended Complaint does not clearly state how the Committees deprived

Plaintiffs of rights under § 1985(3). If Plaintiffs contend that their First Amendment rights were

violated under § 1985(3), ECF No. 24 at ¶ 139, then the claim must be dismissed as to the

Committees because First Amendment violations require state action and Plaintiffs failed to allege

any specific state action. Kurd v. Republic of Turkey, 374 F. Supp. 3d 37, 60 (D.D.C. 2019)

(“Accordingly, a private conspiracy to deprive Plaintiffs of their First Amendment rights is not a

violation of § 1985(3) unless there is some state action alleged.”). And if Plaintiffs contend the

Committees prevented Plaintiffs from voting for the President, Vice President, or a candidate for

Congress, then they must also allege that the Committees did so using “force, intimidation, or

threat[s].” 42 U.S.C. § 1985(3). Plaintiffs made no such allegations; it is not clear from the

Amended Complaint that Plaintiffs were prevented from voting in the 2020 election or if so, how,

or by whom. For all these reasons, Plaintiffs’ fail to state a claim under § 1985(3).

       Without successfully pleading a claim under § 1985(3), Plaintiffs cannot pursue their

§ 1986 claim either. Hamilton v. Chaffin, 506 F.2d 904, 914 (5th Cir. 1975) (failure to state a claim

under § 1985 bars appellant from recovering under § 1986); Dowsey v. Wilkins, 467 F.2d 1022,

1026 (5th Cir. 1972) (“Because of a failure to establish any § 1985 right, the interrelated, dependent

cause of action under Section 1986 was also correctly dismissed.”).

                                          CONCLUSION

       The fatal deficiencies with Plaintiffs’ Amended Complaint cannot be cured. Based on these

allegations, there are no amendments that can establish Plaintiffs’ standing, nor are there

amendments that could make the Committees liable to Plaintiffs under 42 U.S.C. §§ 1985(3) and

1986. For these reasons, the Committees respectfully move the Court to dismiss Plaintiffs’



                                                 -9-
    Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 10 of 11




Amended Complaint with prejudice and strike Plaintiffs’ improperly filed Second Amended

Complaint (ECF No. 145).

Dated: June 11, 2021                        Respectfully submitted,



                                            /s/ John R. Hardin

                                            John R. Hardin
                                            TX State Bar No. 24012784
                                            Perkins Coie LLP
                                            500 N. Akard Street, Suite 3300
                                            Dallas, TX 75201-3347

                                            Elisabeth C. Frost*
                                            Emily R. Brailey*
                                            EFrost@perkinscoie.com
                                            EBrailey@perkinscoie.com
                                            Perkins Coie LLP

                                            *Admitted pro hac vice

                                            ATTORNEYS FOR DEFENDANTS
                                            DSCC, DCCC




                                         -10-
    Case 6:21-cv-00162-ADA-JCM Document 148 Filed 06/11/21 Page 11 of 11




                                      Certificate of Conference

          The undersigned certifies that on June 7, 2021, attorneys for the Committees conferred

with counsel for Plaintiffs and agreed that the Committees would file their Motion to Dismiss the

Amended Complaint on June 11. ECF No. 136. Plaintiffs’ counsel is opposed to the relief sought

herein.

                                                                  /s/ John R. Hardin

                                                                  John R. Hardin

                                         Certificate of Service

          A true and correct copy of this Motion was served on all parties through the court’s e-filing

system.

                                                                  /s/ John R. Hardin

                                                                  John R. Hardin




                                                  -11-
